Citation Nr: 0621466	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for a right testicular disability prior to March 13, 2001.

2.  Entitlement to a compensable initial rating for a right 
testicular disability from March 13, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to January 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The RO issued a statement of the case in August 2004 
concerning a claim for an increased rating for a right 
orchiectomy scar and a claim for a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran did not submit a substantive appeal 
with respect to these claims and therefore they are not 
currently in appellate status before the Board.


FINDINGS OF FACT

1.  Prior to March 2001 the veteran received intermittent 
treatment for right epididymitis and he was not hospitalized 
more than twice a year for that disability.

2.  Following the March 13, 2001 orchiectomy, the veteran has 
had constant pain and has required continuous intensive 
management for his right testicular disability.


CONCLUSIONS OF LAW

1.  Prior to March 13, 2001, the criteria for a disability 
rating greater than 10 percent for right testicular 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2005).

2.  From March 13, 2001, the criteria for a 30 percent rating 
for a right testicular disability have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the veteran 
was provided the required notice of the information and 
evidence necessary to substantiate his claim for an increased 
rating, notice of which evidence, if any, he is expected to 
obtain and submit, and which evidence will be retrieved by 
VA, notice of what evidence is necessary for establishing an 
effective date, and notice that he should provide any 
evidence in his possession that pertains to the claim, by 
means of an March 2006 letter from the agency of original 
jurisdiction.  

The Board notes that the veteran's VA treatment records, 
Social Security Administration medical records, and private 
medical records have been obtained.  The veteran has been 
provided appropriate VA examinations.  The veteran has 
submitted letters from his private physicians.  The veteran 
has also testified before a Hearing Officer at the RO.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of this claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.



History:

The veteran testified at the June 2005 RO hearing that he has 
pain in his right groin.  He stated that the implant in his 
right groin had helped control the pain.  The veteran 
reported taking pain medication for back pain.  He stated 
that lifting sometimes irritated his groin.

The RO granted the veteran service connection for recurrent 
epididymitis by rating action in November 1999.  Originally, 
the RO assigned the veteran a noncompensable rating effective 
from May 3, 1999.  The veteran was granted a temporary total 
evaluation for convalescence beginning in May 1999 for a 
testicular biopsy and again in January 2000 for a right 
epididymectomy.  

The veteran underwent a right orchiectomy on March 13, 2001.  
By rating action in May 2001, the veteran was assigned a 
temporary total rating for convalescence from March 13, 2001 
to April 30, 2001.  Due to the removal of the veteran's right 
testicle, the veteran's disability was recharacterized as 
postoperative right orchiectomy.  The May 2001 rating action 
assigned the veteran a 10 percent initial  rating for 
recurrent epididymitis from May 1999 to March 2001 (other 
than periods of temporary total ratings for convalescence), 
and a noncompensable rating for postoperative right 
orchiectomy thereafter.

Rating in excess of 10 percent prior to March 13, 2001:

Prior to March 13, 2001, the veteran's epididymitis was 
evaluated as 10 percent disabling under Diagnostic Code 7525 
for chronic epididymo-orchitis.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  Diagnostic Code 7525 provides that 
chronic epididymo-orchitis should be rated as urinary tract 
infections.  A 10 percent disability evaluation is assigned 
for urinary tract infections with long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  For the next higher rating of 30 
percent, there must be urinary tract infections with 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Poor renal 
function is rated as renal dysfunction.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right 
testicular disability was appropriately evaluated as 10 
percent disabling under Diagnostic Code 7525 prior to March 
13, 2001.  The veteran had recurrent episodes of epididymitis 
treated with antibiotics.  The record reveals that the 
veteran's treatment was intermittent.  The veteran did 
undergo a testicular biopsy in May 1999 which resulted in a 
one night stay at a VA hospital, and he underwent a 
epididymectomy performed by a private physician in January 
2000.  However, the VA and private medical evidence prior to 
March 13, 2001, does not indicate that the veteran required 
hospitalization more than two times a year for his right 
testicle disability.  Accordingly, the veteran's level of 
disability more nearly approximated the criteria for a 10 
percent disability rating under Diagnostic Code 7525 than the 
criteria for a 30 percent disability rating prior to March 
13, 2001.  

Entitlement to a compensable rating from March 13, 2001:

The veteran's right testicle was surgically removed on March 
13, 2001.  VA examination later in March 2001 reveals that 
the veteran was postoperative right orchiectomy with 
persistent pain in the scrotum and the right orchiectomy scar 
area.  Letters from the veteran's private physician dated in 
May, June, and August 2001, as well as in March 2002 indicate 
that the veteran was being treated at a pain clinic for 
chronic neuropathic groin pain.  

On VA examination in March 2002, it was noted that the 
veteran had pain secondary to the right orchiectomy which 
resulted in scar tissue and entrapment of nerves.

A June 2002 VA record revealed localized pain in the 
ilioinguinal nerve distribution with radiation down into the 
right testicle area.  The examiner noted that the veteran was 
on constant medication for treatment of ilioinguinal 
neuritis, chronic groin pain.  Subsequent VA outpatient 
treatment records continued to show continuous treatment for 
pain in the area of the veteran's right orchiectomy.  

The Board notes that 38 C.F.R. § 4.115b, Diagnostic Code 7524 
only provides for a noncompensable rating for removal of one 
testes.  Consequently, the veteran is not entitled to a 
compensable rating under this diagnostic code.  However, the 
medical evidence does reveal the veteran to have constant 
pain in the area of the right testicle, even though the 
testicle has been removed.  Accordingly, the Board is of the 
opinion that the veteran should be continued to be rated by 
analogy to epididymitis under Diagnostic Code 7525.  Since 
the private examiner stated in June 2001 that the veteran was 
under continuous intensive management for chronic pain, and 
since both the private and VA treatment records reveal 
continuous treatment, when all doubt is found in favor of the 
veteran, the veteran meets the criteria for a 30 percent 
rating under Diagnostic Code 7525 from March 13, 2001.  

The Board notes that the veteran does not have any loss of 
renal function and that Diagnostic Code 7525 does not provide 
for a rating in excess of 30 percent without loss of renal 
function.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The record reflects that the veteran 
has not required frequent hospitalization for his right 
testicular disability and that the manifestations of the 
disability are those contemplated by the schedular criteria.  
While the veteran has claimed that the disability interferes 
with his ability to work, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Accordingly, a staged rating in excess of 10 percent prior to 
March 13, 2001 is not warranted, and a staged rating of 30 
percent, but no higher, is warranted for a right testicle 
disability from March 13, 2001.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right testicular disability prior to March 13, 2001 is 
denied.

Entitlement to a 30 percent rating for a right testicular 
disability from March 13, 2001 is granted, subject to the law 
and regulations regarding the award of monetary benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


